PER CURIAM.
We affirm appellant’s judgment and sentences in all respects and remand the judgment solely for correction of the scrivener’s error as to Count IV, aggravated assault with a firearm, a third-degree felony. See Tharp v. State, 677 So.2d 1340, 1341 (Fla. 2d DCA 1996) (treating enhancement of aggravated assault from a third degree felony to a second degree felony on written judgment as scrivener’s error where court imposed term of incarceration consistent with conviction for third-degree felony).
POLEN, STEVENSON and SHAHOOD, JJ., concur.